Case 1:18-cr-00089-TSE Document 155 Filed 04/15/19 Page 1 of 2 Page|D# 467

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINlA

ALEXANDRIA DIVlSION
UNITED S'I`ATES OF AMERICA )
v. § Criminal No. 1:18-cr-89
)
JERRV CHUN SHING LEE §
M

This matter is before the Court on the govemment’s request to add classification markings
to trial exhibits that it represents contain classified information For the reasons that f`ollow, the
request must be denied.

The government seeks to add classification markings to exhibits that did not contain such
markings at the time they played a role in this case. The addition of classification markings to
exhibits that did not previously contain such markings would essentially provide the government
an opportunity to testify in the jury room. This is inappropriate The jury must see the exhibits as
they appeared when they played a role in this case.l

Accordingly, and for good cause,

lt is hereby ORDERED that the govemment’s request to add classification markings to

trial exhibits that did not contain such markings at the time they played a role in this case is

DENIED.2

 

‘ For example, the government seeks to add classification markings to two notebooks that defendant possessed. 'l`he
notebooks are alleged to contain the principal National Def`ense lnf`ormation (“ND|") in this case. When the
government discovered the notebooks in defendant’s possession, the notebooks did not contain classification
markings Accordingly, thejury must see the notebooks without classification markings, as defendant possessed them.
lt is neither fair nor necessary to allow the government to add classification markings to the notebooks. Classification
markings are too suggestive of an ultimate issue in this case-namely, whether the notebooks contain NDI.

2 Exhibits that contained classification markings at the time they played a role in this case may be introduced with
those preexisting classification markings

Case 1:18-cr-00089-TSE Document 155 Filed 04/15/19 Page 2 of 2 Page|D# 468

The Clerk of Court is directed to send a copy of this Ordcr to all counsel ofrcoord.

Alexandria, Virginia
Ap'ril 15. 2019

 

